Name: Council Regulation (EEC) No 344/92 of 19 December 1991 amending Regulation (EEC) No 4134/86 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 Official Journal of the European Communities No L 42 / 118 . 2 . 92 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 344 /92 of 19 December 1991 amending Regulation (EEC) No 4134/ 86 on the arrangements for imports of certain textile products originating in Taiwan Whereas the import arrangements currently in force expire on 31 December 1991 ; whereas it is necessary to provide for transitional arrangements in respect of products shipped before 1 January 1992; Whereas Regulation (EEC) No 4134 / 86 should be amended in order to maintain it in force , and whereas Annex II to that Regulation should be amended in order to lay down the quantitative limits for 1992 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 4134 / 86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ( J ), as last amended by Regulation (EEC) No 3058 / 90 ( 2 ), allocates shares of the Community quantitative quotas on imports and lays down the arrangements for imports into the Community of the products in question up to 31 December 1991 ; Whereas the arrangements should be maintained beyond that date and adjusted as part of the revision of overall Community commercial policy for textile products ; Whereas in the light of the continuing uncertainty surrounding the treatment Taiwan applies to products originating in the Community , 1992 quotas should be set at the levels laid down in Annex II ; whereas these levels may , however , be adjusted to take account of changes in the situation and restore the quotas originally established; Whereas , in order to ensure the best possible utilization of the Community quantitative limits , they should be allocated in accordance with the requirements of the various Member States ; whereas , however , the extent of the disparities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually ; whereas , for these reasons , allocation of supplies cannot immediately be effected on the basis of requirements alone ; whereas the Member States' shares of the Community quantitative limits for 1992 should be established; Article 1 Regulation (EEC) No 4134 / 86 is hereby amended as follows : 1 . Article 1 ( 1 ) shall be replaced by the following : ' 1 . From 1 January 1992 to 31 December 1992 , imports into the Community of products of the categories listed in Annex I shall be governed by the provisions of this Regulation .'; 2 . Article 2 is hereby amended as follows : (a ) paragraph 1 shall be replaced by the following : ' 1 . For 1992 , imports into the Community of textile products listed in Annex II and originating in Taiwan shall be subject to quantitative quotas broken down in a manner which will bring about an orderly expansion and development of the market for textiles and a gradual adjustment to the supply needs of the markets , allowing for carry-over and advance drawing between one year and another and for transfers between categories . The quotas for the period from 1 January to 31 December 1992 are fixed in Annex II .'; (b ) paragraph 4 shall be replaced by the following : '4 . After 1 January 1992 , the release for free circulation in the Community of the products covered by this Regulation shall be subject to (!) OJ No L 386 , 31 . 12 . 1986 , p . 1 . ( 2 ) OJ No L 294 , 25 . 10 . 1990 , p . 18 . No L 42 / 2 Official Journal of the European Communities 18 . 2 . 92 6 . the descriptions and codes contained in Annex I to this Regulation shall replace the descriptions and codes contained in Annex I for the same categories ; 7 . Annex II shall be replaced by Annex II to this Regulation . the import arrangements in force before that date provided the productswere loaded in Taiwan before 1 January 1992 .'; 3 . Article 2 (7 ), 2 ( 8 ) and 2 (9 ), are hereby repealed ; 4 . in Article 6 (2 ), the date 1 January 1983 shall be replaced by that of 1 January 1987 ; 5 . Article 13 shall be replaced by the following: 'Article 13 This Regulation shall enter into force on 1 January 1992 . It shall apply until 31 December 1992 .'; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 January to 31 December 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT Official Journal of the European Communities No L 42 / 318 . 2 . 92 ANNEX I Category CN code Description of goods 6 6203 41 10 Men's or boys' woven breeches , shorts other than swimwear and trousers 6203 41 90 (including slacks ); women's or girls' woven trousers and slacks , of wool , 6203 42 31 of cotton or of man-made fibres 6203 42 33 6203 42 35 Lower parts of tracksuits with lining , other than category 16 or 29 , of 6203 42 90 cotton or of man-made fibres 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 621142 42 6211 43 42 16 6203 11 00 Men's or boys' suits and ensembles ; other than knitted or crocheted , of 6203 12 00 wool , of cotton or of man-made fibres , excluding ski suits 6203 19 10 6203 19 30 Men's or boys' tracksuits with lining , with an outer shell of a single 6203 21 00 identical fabric , of cotton or of man-made fibres 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 21 ex 6201 12 10 Parkas ; anoraks , windcheaters , waister jackets and the like , other than ex 6201 12 90 knitted or crocheted , of wool , of cotton or man-made fibres ex 6201 13 10 ex 6201 13 90 Upper parts of tracksuits with lining, other than category 16 or 29 , of 6201 91 00 cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 621142 41 621143 41 29 6204 1 1 00 Women's or girls' suits and ensembles , other than knitted or crocheted , of 6204 12 00 wool , of cotton or man-made fibres , excluding ski suits 6204 13 00 6204 19 10 Women's or girls' tracksuits with lining , with an outer shell of a single 6204 21 00 identical fabric, of cotton or of man-made fibres 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 No L 42/4 Official Journal of the European Communities 18 . 2 . 92 ANNEX II QUANTITATIVE LIMITS AMENDING ANNEX II OF REGULATION (EEC) No 4134 / 86 FOR THE YEAR 1992 (the descriptions of goods are shown in this table in an abbreviated form (* )) GROUP I A Category Description of goods Third countries Unit ^State^ 1992 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 2 Woven fabrics of cotton Taiwan tonnes D ( 2 ) 1370 F ( 2 ) 682 I 834 BNL 1 929 UK 715 IRL 43 DK 123 GR 11 ES 77 PT 7 EEC 5 791 2(a) Of which : Other than unbleached or bleached Taiwan tonnes D 116 F 51 I 61 BNL 81 UK 52 IRL 3 DK 11 GR 3 ES 12 PT 3 EEC 393 3 Woven fabrics of synthetic fibres (discontinuous ) Taiwan tonnes D 1 594 F 1512 I 1 985 BNL 2 062 UK 478 IRL 39 DK 64 GR 151 ES 104 PT 5 EEC 7 994 3(a ) Of which : Other than unbleached or bleached Taiwan tonnes D 105 F 94 I 144 BNL 105 UK 34 IRL 3 DK 5 GR 103 ES 19 PT 2 EEC 614 0 ) The complete description of the goods is shown in Annex I of Council Regulation (EEC ) No 1653 / 88 , ( OJ No L 153 , 18 . 6 . 88 , p , 1 ). ( 2 ) Within the quantitative limits for Germany and France the following sub-limits exist for products falling within CN code 5208 11 10 and 5208 21 10; Germany: 1992 : 531 tonnes ; France: 1992: 70 tonnes . 18 . 2 . 92 Official Journal of the European Communities No L 42 / 5 GROUP I B ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 4 Shirts , undervests , T-shirts and the like , knitted or crocheted Taiwan ( J ) 1 000 D 3 934 pieces F 1 306 I 562 BNL 2 155 UK 1 895 IRL 48 DK 120 GR 29 ES 49 PT 17 EEC 10 115 5 Pullovers Taiwan 1 000 D 5 392 . pieces F 767 I 913 BNL 5 119 UK 7 798 IRL 44 DK 184 GR 22 ES 50 PT 16 EEC 20 305 6 Woven trousers Taiwan ( ! ) 1 000 D 2 896 pieces F 253 I 167 BNL 1 299 UK 420 IRL 15 DK 50 GR 11 ES 45 PT 10 EEC 5 166 7 Blouses _ Taiwan 1 000 D 2 012 pieces ¢ F 127 I 126 BNL 599 UK 314 IRL 4 DK 23 GR 7 ES 21 PT 4 EEC 3 237 8 Shirts , other than knitted or crocheted Taiwan 1000 D 5 668( pieces F 227 I 375 BNL 1 258 UK 857 IRL 12 DK 21 GR 17 ES 68 PT 13 EEC 8 516 (') See Appendix . No L 42 / 6 Official Journal of the European Communities 18 . 2 . 92 GROUP II A ( 1 ) ' ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 20 Bed linen , other than knitted or crocheted Taiwan tonnes D 149 F 16 I 15 BNL 20 UK 18 IRL  DK 1 GR 3 ES 12 PT 3 EEC 237 22 Yarn of staple or waste synthetic fibres Taiwan tonnes D 2 772 F 1 212 I 719 BNL 782 UK 1 762 IRL 21 DK 326 GR 37 ES 115 PT 18 EEC 7 764 22 (a ) Taiwan tonnes UK 936 23 Yarn of staple or waste artificial fibres Taiwan tonnes D 1 178 F 351 I 652 BNL 1 646 UK 450 IRL 16 DK 59 GR 27 ES 75 PT 15 EEC 4 469 18 . 2 . 92 Official Journal of the European Communities No L 42 /7 GROUP II B ( 1 ) (2) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 12 Socks (') Taiwan 1 000 D 13 427 pieces F 3 630 I 1 568 BNL 2 719 UK 6 503 IRL 103 DK 4 579 GR 153 ES 454 PT 92 EEC 33 228 ^ 13 Men's or boy's underpants and briefs , knitted or crocheted Taiwan 1 000 D 1322 pieces F 408 I 164 BNL 234 UK 271 IRL 6 DK 31 GR 14 ES 94 PT 32 EEC 2 576 14 Men's or boy's woven overcoats ' Taiwan 1 000 D 1759 pieces F 347 I 264 BNL 307 UK 412 IRL 16 DK 58 GR 28 ES 54 PT 9 EEC 3 254 15 Women's or girl's woven overcoats Taiwan 1 000 D 1 303 pieces F 161 I 118 BNL 198 UK 276 IRL 7 DK 28 GR 17 ES 37 PT 7 EEC 2 152 16 Suits and ensembles Taiwan 1 000 D 273 pieces F 34 I 16 BNL 17 UK 28 IRL 1 DK 4 GR 3 ES 13 PT 1 EEC 390 (') Excluding stockings for varicose veins falling within CN code 6115 93 10 . No L 42 / 8 Official Journal of the European Communities 18 . 2 . 92 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 17 Jackets and blazers , other than knitted or crocheted Taiwan 1 000 D 499 pieces F 69 I 60 BNL 40 UK 90 IRL 2 DK 7 GR 3 ES 14 PT 1 EEC 785 18 Bathrobes , etc . other than knitted or crocheted Taiwan tonnes D 736 ' F 170 I 129 BNL 256 UK 281 IRL 5 DK 39 GR 9 ES 28 PT 9 EEC 1 662 21 Parkas , anoraks , windcheaters - Taiwan (') 1 000 D 3 943 pieces F 277 I 163 BNL 674 UK 244 IRL 11 DK 66 GR 17 ES 74 PT 13 EEC 5 482 24 Pyjamas , nightdresses , knitted or crocheted Taiwan 1 000 D ( 2 ) 2 137 pieces F ( 2 ) 258 I 228 BNL 326 UK 521 IRL 22 DK 47 GR 24 ES 69 PT 12 EEC 3 644 26 Dresses Taiwan 1 000 D 2 304 pieces F 143 I 119 BNL 155 UK 180 IRL 5 DK 24 GR 10 ES 52 PT 12 EEC 3 004 (') See Appendix . ( 2 ) Within the quantitative limits for Germany and France the following sub-limits exist for products falling within CN codes 6108 31 10and6108 32 ll:Germany 1992 : 358 000 pieces ; France 1992 : 47 000 pieces . 18 . 2 . 92 Official Journal of the European Communities No L 42/ 9 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) 27 Skirts , divided skirts Taiwan 1 000 D 1 009 pieces F 83 I 138 BNL 124 UK 185 IRL 2 DK 16 GR 4 ES 32 PT 4 EEC 1 597 28 Trousers , knitted or crocheted Taiwan ( J ) 1 000 D 542 pieces F 76 I 66 BNL 76 UK 942 IRL 3 DK 29 GR 4 ES 16 PT 3 EEC 1 757 29 Women's or girls' suits and ensembles Taiwan 1 000 UK 39 pieces 31 Brassieres Taiwan 1 000 UK 472 pieces 68 Babies' garments Taiwan tonnes D 204 F 23 1 13 BNL 14 UK 257 IRL 6 DK 4 GR 2 ES 9 PT 2 EEC 534 73 Track suits Taiwan 1 000 D 725 pieces F 86 I 70 BNL 339 UK 265 IRL 4 DK 13 GR 7 ES 22 PT 2 EEC 1 533 ( a ) See Appendix . No L 42 / 10 Official Journal of the European Communities 18 . 2 . 92 (D (2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 77 Ski suits Taiwan tonnes D 133 F 16 I 25 BNL 20 UK 57 IRL  DK 2 GR 4 ES  PT  EEC 257 78 Garments , other than knitted or crocheted Taiwan tonnes D 1 857 F 437 I 317 BNL 575 UK 545 IRL 31 DK 69 GR 23 ES 61 PT 11 EEC 3 926 83 Other garments , knitted or crocheted Taiwan tonnes D 454 F 113 I 81 BNL 81 UK 98 IRL 3 DK 14 GR 11 ES 17 PT 3 EEC 875 18 . 2 . 92 Official Journal of the European Communities No L 42 / 11 GROUP III A ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 33 Woven fabrics of synthetic filament yarn Taiwan tonnes D 470 F 175 I 142 BNL 101 UK 211 IRL  DK 15 GR 18 ES 72 PT 14 EEC 1 218 35 Woven fabrics of synthetic fibres (continuous ) Taiwan tonnes D 1 168 F 433 I 783 BNL 2 437 UK 554 IRL 161 DK 138 GR 65 ES 123 PT 26 EEC 5 888 37 Woven fabrics of artificial staple fibres Taiwan tonnes D 3 422 F 1 300 I 4 687 BNL 1 334 UK 2 844 IRL 109 DK 332 GR 79 ES 293 PT 58 EEC 14 458 41 Yarns of synthetic filament , continuous Taiwan tonnes ES 363 61 Narrow woven fabrics Taiwan tonnes UK 196 62 Chenille yarn Taiwan tonnes F 78 No L 42/ 12 Official Journal of the European Communities 18 . 2 . 92 GROUP III B (!) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 10 Gloves , knitted or crocheted Taiwan 1 000 D 5 430 pairs F 2 449 I 1 856 BNL 3 633 UKH 3 429 IRL 129 DK 327 GR 83 ES 1 071 PT 89 EEC 18 496 67 Clothing accessories Taiwan tonnes D 348 F 171 I 104 BNL 142 UK 234 IRL 9 DK 21 GR 13 ES ¢ 31 PT 9 EEC 1 082 74 Suits and ensembles Taiwan 1 000 D 89 pieces F 27 I 26 BNL 25 UK 31 IRL  DK 2 GR 3 ES 14 PT 3 EEC 220 91 Tents Taiwan tonnes D 342 F 180 I 123 BNL 103 UK 182 IRL 8 DK 28 GR 18 ES 38 PT 8 EEC 1 030 97 Nets Taiwan tonnes D 202 F 123 I 39 BNL 75 UK 102 IRL 40 DK 203 GR 109 ES 17 PT 3 EEC 913 ( l ) Within the quantitative limits for the United Kingdom the following sub-limits for products falling within CN code 6116 10 10 : 1992 : 649 000 pieces . 18 . 2 . 92 Official Journal of the European Communities No L 42 / 13 ( 1 ) (2) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 97 (a ) Fishing nets Taiwan tonnes D 75 F 23 I 14 BNL 9 UK 45 IRL 35 DK 130 GR 90 ES 8 PT 1 EEC 430 100 Impregnated fabrics Taiwan tonnes ES 333 110 Woven pneumatic mattresses Taiwan tonnes D 1111 F 576 I 420 BNL 332 UK 804 IRL 27 DK 103 GR 39 ES 93 PT 19 EEC 3 524 No L 42 / 14 Official Journal of the European Communities 18 . 2 . 92 Appendix Category Country Remarks 4 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear in box 9 the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 6 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 21 Taiwan For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 4% of the quantitative limits . The export licence concerning these products must bear , in box 9 , the words 'The conversion rate for garments of a commercial size of not more than 130 cm must be applied'. 28 Taiwan In addition to the quantitative limit shown in the Annex for 1992 a specific quantity of 162 tonnes was agreed for exports of bib and brace overalls , breeches and shorts falling within CN codes 6103 41 90 , 6103 42 90 , 6103 43 90 , 6103 49 91 , 6104 61 90 , 6104 62 90 , 6104 63 90 and 6104 69 91 only , broken down as follows : (tonnes) D F I BNL UK IRL DK GR E P EEC 84 7 7 13 49 1 1    162